ACCEPTED
                                                                                         03-15-00231-CR
                                                                                                 6989867
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   9/18/2015 11:27:47 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               N O . 03-15-00231-CR

J O N A T H A N LEE FEHR               §         I N T H E COURT OF APPEALS
                                                                    FILED IN
                                                               3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                   Appellant
                                                               9/18/2015 11:27:47 AM
                                                                   JEFFREY D. KYLE
VS.                                    §         THIRD   DISTRICT       Clerk


THE STATE OF TEXAS,
             Appellee                  §         A U S T I N , TEXAS

               FIRST MOTION FOR E X T E N S I O N OF TIME
                      T O F I L E APPELLEE'S BRIEF


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:




                                           I.

      The brief for the State of Texas, Appellee, is due on September 18, 2015.




                                           11.

      The undersigned is solely responsible for all appellate and post-conviction

matters in felony cases on behalf of the State of Texas for the 33'"'^ and the 424*^^

Judicial Districts which covers Burnet County, Llano County, Blanco County, and

San Saba County. The undersigned is also solely responsible for all asset seizure


                                      Page 1 of 4
and forfeiture matters within these four counties, including investigating and

preparing Notice o f Seizure and Affidavit, preparing and responding to discovery,

summary judgment procedures, and trial proceedings.                  Additionally the

undersigned is responsible for responding to all Public Information Act requests and

for providing assistance and backup to the trial attorneys during trial preparation and

during non-trial settings before the bench when needed.         The undersigned has

been heavily occupied in preparing the State's brief for No. 03-14-00734-CR styled

Bruce Wayne Harkey vs. The State of Texas, a non-death capital murder case

involving highly detailed and complex issues. The State's brief in the Harkey case

is due on October 16, 2015.




                                          III.

      In this case Appellant raises two issues which are somewhat complex and will

require substantial research. While the undersigned has yet been unable to review

the trial record and the cases cited by Appellant in order to begin preparing the

State's brief. Considering all of the existing deadlines, the undersigned will need

an additional 60 days to prepare and file the Appellee's Brief in this case. This is the

first motion for extension of time that the State of Texas has sought in this case.



                                       Page 2 of 4
                                      PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee's Brief to November 18, 2015.




                                       Respectfully submitted,

                                       OFFICE OF DISTRICT ATTORNEY
                                       33^^ and 424'^ JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P. O. Box 725
                                       Llano, Texas 78643
                                       Telephone         Telecopier
                                       (325) 247-5755    (325) 247-5274
                                       g.bunyard@co.llano.tx.us


                                           Gary        Bun^^
                                           Assistant District Attorney
                                           State Bar No. 03353500
                                           ATTORNEY FOR APPELLEE




                     C E R T I F I C A T E OF WORD C O U N T

      This is to certify that the pertinent portion o f this brief contains 320 v^ords
printed in Aldine401BT 14 font according to the WordPerfect™ X7 word count tool.

                                                       77   ^
                                                GaryWfBunyaitf'^

                                      Page 3 of 4
                           CERTIFICATE OF SERVICE

       This is to certify that a true copy of the above and foregoing instrument, together
with this proof of service hereof, has been forwarded on the 18* day of September
2015, to Mr. Justin Bradford Smith, Attorney for Appellant, by email and EServe.




                                                  Assistant District Attorney




                                        Page 4 of 4